In this suit the respondent, Dr. Durant, having been, after a hearing before a single judge, adjudged in contempt, an order was entered September 22, 1870, that he be allowed to purge himself of the contempt for violation of an injunction and order therein named, by filing on or before October 1, 1870, a bond in the sum of $95,000, conditioned, c. The bond was not filed.
The suit having since been proceeded with, the respondent, on February 19, 1875, made a new motion to be discharged of the contempt, and to resume the hearing of a motion formerly made by him for dissolution of the injunctions.
The hearing of that motion having been several times postponed, it came on, and was heard by the full court at Providence, July 9 and 12, 1875.
The respondent offers evidence that certain negotiations were commenced between the parties in September, 1870, with a view to a settlement, and certain memoranda made. We understood it was contended for the respondent, in the opening, that it was equivalent to a complete settlement; but that contention was withdrawn in the close, and the negotiations relied on only as a reason why the order was not complied with. *Page 198 
We think, as far as we can judge from the evidence now before us, that not only no settlement was completed, but that Durant, although he might suppose it would be completed, was not justified in treating it as completed; and that, therefore, there is no good ground for granting the motion now made.
We shall not, however, hold the respondent concluded by this decision, if he renews the motion and accompanies it with an offer of terms satisfactory to the court.
Motion denied.
September 20, 1875, the motion to purge from contempt was renewed, and was refused by an oral opinion of the court, given in Providence, November 23, 1875.
Meanwhile, May 22, 1875, a motion was made by the complainants to dismiss the appeal taken June 25, 1870, on the ground that Durant, being then in contempt, could not take such an appeal. This motion was heard in Providence, December 11, 1875.